DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/01/2022.
Claims 1-7 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komitsu (US2015/0068575) in view of Zhang et al. (CN 201093907 with provided machine English translation).  Alternatively, Zhang in view of Komitsu.
Addressing claim 1, Komitsu discloses a thermoelectric power generation device (figs. 2-3) comprising:
	a thermoelectric element 41 having a first side provided on an external surface 40b of a body of a heating unit 40 and a second side (upper side) provided on a cooling unit 51; and
	a heat transfer pipe 37,
wherein
	the heating unit and the heat transfer pipe respectively have internal spaces (fig. 3), configured to communicate with each other (fig. 3), the body of the heating unit enclosing the internal space of the heating unit (fig. 3),
	the internal space of the heating unit and the internal space of the heat transfer pipe form a circulation path in which a heat medium (water) is circulated (fig. 3);
	an outlet 20a of the heat transfer pipe from which the heat medium is discharged [0076] is provided in a position higher than an inlet (the opening of the heat transfer pipe 37 that communicates with the lower end of the recirculation pipe 52) of the heat transfer pipe into which the heat medium flows (fig. 3),
	the inlet of the heat transfer pipe is provided in a position lower than a lowermost end portion of the thermoelectric element 41 (fig. 3),
	the heat transfer pipe is configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid [0074], and
	the heating unit is configured to condense the heat medium vaporized [0088-0089].
Komitsu further discloses the exhaust pipe portion 19 as the passage in which a high temperature fluid flows [0060].

Komitsu is silent regarding the heat transfer pipe is arranged in a passage in which a high temperature fluid flows.

Zhang discloses a heat circulation system comprising a heat exchanger 4 and a heat transfer pipe 11 arranged in a passage 14 in which high temperature fluid flows.  The heat exchanger 4 and the heat transfer pipe have internal spaces configured to communicate with each other that form a circulation path in which a heat medium is circulated (fig. 1).  Fig. 1 further discloses an outlet of the heat transfer pipe from which the heat medium is discharged is provided in a position higher than an inlet of the heat transfer pipe into which the heat medium flows (fig. 1).  The inlet of the heat transfer pipe is provided at a position lower than the lowermost end portion of the heat exchanger (fig. 1).  The heat transfer pipe is configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid [0019] and the heat exchanger 4 is configured to condense the heat medium vaporized [0019].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Komitsu by providing the heat transfer pipe in the passage in which a high temperature fluid flows as disclosed by Zhang in order to obtain the predictable result of evaporating heat medium in the heat transfer pipe using the high temperature fluid within the passage and transferring the vaporized heat medium to the heating unit of Komitsu similarly to the way in which the heat transfer medium is vaporized and transferred to the heat exchanger of Zhang (Rationale B, KSR decision, MPEP 2143).

Alternatively, Zhang is silent regarding a thermoelectric element having a first side provided on an external surface of a body of a heating unit and a second side provided on a cooling unit.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Zhang by substituting the known heat exchanger 4 with the thermoelectric element having a first side provided on an external surface of a body of a heating unit and second side provided on a cooling unit with the internal space of the heating unit communicates with the internal space of the heat transfer pipe as disclosed by Komitsu in order to convert heat in the passage to electrical power from the vaporized heat medium (Komitsu, [0059]).  In the modified device of Zhang in view of Komitsu, the internal spaces of the heating unit and the heat transfer pipe are configured to communicate with each other similarly to the way in which the internal space of the heating unit of Komitsu is configured to communicate with the internal space of the heat transfer pipe 37.  The internal space of the heating unit and the heat transfer pipe form a circulation path in which a heat medium is circulated.  Both Komitsu and Zhang disclose the outlet of the heat transfer pipe is provided in a position higher than an inlet of the heat transfer pipe.  The inlet of the heat transfer pipe is provided in a position lower than a lowermost end portion of the thermoelectric element as disclosed by Komitsu.
Addressing claims 2-3, fig. 3 of Komitsu discloses a slope configured to cause the heat medium flowing in the internal space of the heating unit to flow towards an outlet (the opening of the heating unit in communication with the pipe 52) is provided in a bottom portion of the heating unit.  Fig. 3 also shows the outlet of the heating unit is provided in a position higher than the inlet of the heat transfer pipe.

Addressing claim 4, fig. 3 of Komitsu discloses an opening/closing valve 53, when closed renders the pipe 52 as a liquid reservoir for storing the heat medium condensed in the heating unit that is provided to a lower portion of the heating unit and is connected to the outlet of the heating unit and the inlet of the heat transfer pipe.

Addressing claim 5, fig. 3 of Komitsu shows a curved section, which connects the vertical section of the pipe 52 and the horizontal section of the pipe that leads to the inlet of the heat transfer pipe, as the claimed slope configured to cause the heat medium to flow towards the inlet of the heat transfer pipe is provided at a bottom portion of the liquid reservoir.

Addressing claim 7, figs. 2-4 of Komitsu shows the structure of the body of the heating unit that is the structural equivalence to the claimed plate shape enclosing the internal space through which the heat medium passes.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komitsu (US2015/0068575) in view of Zhang et al. (CN 201093907 with provided machine English translation) or Zhang in view of Komitsu as applied to claims 1-5 and 7 above, and further in view of Watanabe et al. (US 5,409,547).
Addressing claim 6, Komitsu and Zhang are silent regarding the limitation of current claim.

Watanabe discloses in figs. 22-23 the thermoelectric element 3 is attached to a heat receiving portion 70, whose one end is connected to the ends of the evaporating tubing 71a and the opposite is connected to a common condensation side tubing 71b via a plurality of outlets (col. 19 ln 41-57).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the heating unit of Komitsu with the known plurality of outlets at a bottom portion of the heating unit connected to a connection pipe as disclosed by Watanabe in order to obtain the predictable result of directing the condensed heat medium out of the heating unit (Rationale B, KSR decision, MPEP 2143).  In the modified device of Komitsu in view of Zhang and Watanabe or Zhang in view of Komitsu and Watanabe, the inlet of the heat transfer pipe is provided in a lower portion of the heating unit (fig. 3 of Komitsu).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/20/2022